Parker, J.
(dissenting)—T am not able to concur in the views expressed in the foregoing opinion. Assuming, for ar*357gument’s sake, that the ordinance in the form enacted is a valid exercise of police power on the part of the city, I think appellant had the right to show approval of the picture by the city’s advisory committee; and that, if he could succeed in convincing the jury that the advisory committee had approved the picture, he would be entitled to acquittal. Instead of leaving the question of any given picture being obscene, indecent, or immoral wholly to be determined in court upon the prosecution of one accused of exhibiting such picture, the city, in the same ordinance in which it provides for punishing one for exhibiting obscene, indecent or immoral pictures, prescribes a method by which, through its advisory committee, it will assume to prejudge before exhibition whether or not a given picture is obscene, indecent or immoral, and in effect says to the one proposing to exhibit such picture: “You may exhibit it if approved by the committee and you shall not exhibit it if the committee decides otherwise.” This ordinance, No. 37,490, to my mind must be viewed as a whole, and in prosecutions thereunder it should be remembered that sections 2 and 3 are as much a part of it as section 1. If it can be said that sections 2 and 3 are void in so far as they authorize the advisory committee to pass upon the question of a picture being obscene, indecent or immoral, then it must follow that the whole ordinance is void, in view of the relation of its several provisions. This is not a prosecution under the state law, but under this ordinance, and under this ordinance alone must the appellant be convicted or acquitted. If it is desired to institute and carry on prosecutions freed from the effect of sections 2 and 3 of this ordinance, let it be done under the state law. Section 2459, Rem. Code, seems to furnish ample opportunity for such prosecutions. I am of the opinion that appellant is at least entitled to a new trial.